Citation Nr: 1451457	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for pseudofolliculitis barbae, rated as 10 percent prior to September 13, 2013, and as 30 percent since September 13, 2013.

2.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), rated as noncompensable prior to March 21, 2011, and as 10 percent since March 21, 2011.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for a skin disorder of the bilateral hands.

7.  Entitlement to service connection for bilateral foot fungus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had military service from March 14, 1983, to March 11, 1987, and from March 12, 1987, to June 22, 1993.  However, the Board notes that the Veteran's DD Form 214, as well as correspondence from the Bureau of Naval Personnel dated in August 1994, reflects that he was discharged for drug abuse under conditions other than honorable following the period from March 12, 1987, to June 22, 1993.  Nonetheless, his DD Form 214 further specifies that he had continuous "honorable" character of service from March 12, 1987, to March 11, 1991.  As such, the character of the Veteran's service from March 12, 1991, to June 22, 1993, is a bar to VA benefits for that period.  See 38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2014).

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, dated in May 2010 and March 2011. 

Although the Veteran requested a Board hearing with respect to his claims, he did not appear at his scheduled Central Office hearing in August 2014 and no good cause has been shown.  Therefore, the Board will consider his hearing request as withdrawn.  38 C.F.R. § 20.702(d).

The issues of entitlement to higher initial ratings for GERD, as well as entitlement to service connection for a low back disorder and skin disorder of the bilateral hands, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae was productive of 2 characteristics of disfigurement during the entire appeal period, with no evidence of disfigurement with visible or palpable tissue loss, gross distortion or asymmetry of two features or paired sets of features, involvement of more than 40 percent of the entire body or of exposed areas, or constant or near-constant systemic therapy required during the past 12-month period.  

2.  By a rating decision dated in October 1994, the RO originally denied a claim of service connection for mechanical low back pain syndrome, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

3.  Evidence added to the record since the October 1994 rating decision, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for low back disorder and raises a reasonable possibility of substantiating the claim.

4.  The Veteran does not have sinusitis that is causally related to his period of honorable active duty service or to any service-connected disability.

5.  The Veteran does not have bilateral foot fungus that is causally related to his period of honorable active duty service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 30 percent rating, but no higher, is warranted for the Veteran's pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.118, Diagnostic Codes (Codes) 7800, 7806, 7813 (2014).  

2.  The October 1994 rating decision which denied a claim to reopen the claim for service connection for mechanical low back pain syndrome is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the October 1994 rating decision to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for entitlement to service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

5.  The criteria for entitlement to service connection for bilateral foot fungus are not met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in July 2009, November 2009, and February 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have also been obtained, or otherwise submitted, and are associated with the record.  Social Security Administration (SSA) records have also been obtained and associated with the record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran was last provided with a VA examination with respect to his pseudofolliculitis barbae claim in September 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as the examination described the current symptomatology associated with the Veteran's pseudofolliculitis barbae in great detail.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision with respect to the pseudofolliculitis barbae claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the pseudofolliculitis barbae claim has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concedes that the Veteran has not been provided with VA examinations in connection with his claims for entitlement to service connection for sinusitis and bilateral foot fungus; however, no medical examination or medical opinion is needed for these claims.  There is no evidence of a chronic sinusitis diagnosis of record, and the weight of the evidence demonstrates that the Veteran's diagnosed onychomycosis manifested many years after service separation.  The competent evidence of record does not show a link between any these claimed disabilities and service.  As no medical examination or medical opinion would help substantiate the appeals, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal with respect to the claims decided herein.  No further notice or development is required; therefore, the Board will proceed with appellate review.  

Increased Ratings for Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae is evaluated as 10 percent disabling prior to September 13, 2013, and as 30 percent disabling since September 13, 2013, by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis.  38 C.F.R. § 4.20.  Diagnostic Code 7813 indicates that tinea barbae should be rated as disfigurement of the head, face or neck, scars or dermatitis, depending upon the predominant disability.  

The Board notes that the criteria for rating skin disorders were revised effective October 23, 2008.  However, the regulatory changes apply to Diagnostic Codes 7801 to 7805.  Because the current claim involves application of Codes 7806 and 7800 (neither of which was amended), and because pathology required for rating under Codes 7801 to 7805 (to include scars not of the head, face, or neck) is not shown, further discussion of the regulatory criteria revisions is not necessary.  

Under Code 7800 (for scars producing disfigurement of the head, face, or neck), a 10 percent rating is warranted with one characteristic of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.  

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note (1) following Code 7800.  

Under 7806 (dermatitis or eczema), a 10 percent rating for involvement of at least 5 percent, but less than 20 percent, of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires involvement of more than 40 percent of the entire body or of exposed areas, or constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  

Here, the Veteran was provided with a VA skin diseases examination in December 2010, at which time he was diagnosed as having pseudofolliculitis barbae.  Subjectively, the Veteran described the symptoms as intermittent in nature, and indicated that symptoms manifested as white bumps, ingrown hairs, and darker skin color.  He also indicated that he treated the symptoms with daily use of a topical clindamycin lotion, which was not a corticosteroid or immunosuppressive.  Upon objective physical examination, the examiner noted that the Veteran's pseudofolliculitis barbae affected greater than 5 percent but less than 20 percent of exposed areas (i.e., head, face, neck, and hands).  However, less than 5 percent of his total body area was affected.  The examiner also noted scattered, raised round lesions approximately 0.1 centimeter in size over his upper neck oversubmandicular areas and below his goatee hairline; however, there were no such lesions found on his cheeks.  

The Veteran was again provided with a VA skin diseases examination in September 2013, at which time he was diagnosed as having pseudofolliculitis barbae.  The examiner noted that symptomatology included hyperpigmentation lesions on the Veteran's neck under his chin.  Specifically, these were shave bumps under his chin with hyperpigmented scars from recurrent inflammation.  However, there were no skin neoplasms or systemic manifestations due to any skin diseases.  The Veteran still treated his pseudofolliculitis barbae with topical clindamycin alone.  The examiner indicated that less than 5 percent of the Veteran's total body area, and only 5 percent to 20 percent of his exposed areas, were affected by his lesions.  In addition, the examiner indicated that the Veteran's skin condition did not impact his ability to work.

The Veteran was also provided with a VA scars/disfigurement examination in September 2013, at which time he was diagnosed with pseudofolliculitis scars on his neck which measured 8 x 15 centimeters in area.  The approximate combined total area of the head, face, and neck with hyperpigmented areas was 120 square centimeters.  The examiner explained that there was an area under the Veteran's chin on his neck where he exhibited shave bumps which had been repeatedly irritated while shaving and had developed into hyperpigmented scars.  However, these scars were not painful, nor were they unstable or due to burns.  Moreover, there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, nor did he scars result in any limitation of function.  

In a February 2014 rating decision, the RO increased the Veteran's initial rating for pseudofolliculitis barbae from 10 percent to 30 percent disabling effective September 13, 2013, based on the results of the September 2013 VA scars/disfigurement examination.  Specifically, the RO emphasized that this examination report was the first evidence of hyperpigmented scars associated with the Veteran's pseudofolliculitis barbae which measured at least one-quarter inch at the widest part.  

However, the Board emphasizes that there was evidence of scarring manifested by hyperpigmented skin color around his shaving bumps at the time of the previous VA examination in December 2010.  The reason the precise size and nature of these scars was not documented at that time was because VA chose not to provide the Veteran with a separate scars/disfigurement examination as they later did in September 2013, and because the December 2010 VA skin diseases examiner was more focused on opining as to the likely etiology of the symptoms for purposes of establishing service connection than as to describing the nature and severity of the symptoms.  As such, the Board finds that a 30 percent rating is warranted during the entire rating period on appeal.  

However, the Board also finds that an initial rating in excess of 30 percent is not warranted at any time during the rating period on appeal.  Specifically, there is no evidence of disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); rather the VA examination reports explicitly indicated that visible or palpable tissue loss, distortion, and asymmetry were not found.  Moreover, there is no evidence of four or five characteristics of disfigurement.  There is also no involvement of more than 40 percent of the entire body or of exposed areas; rather VA examination reports indicated that less than 5 percent of the Veteran's total body area, and only 5 percent to 20 percent of his exposed areas, were affected by his lesions.  Finally, there is no evidence of constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12-month period; rather, the Veteran treated his disorder with use of a topical clindamycin lotion, which is not a corticosteroid or immunosuppressive.  

In light of the foregoing, the evidence supports a 30 percent rating for the entire period of appeal.  Further, the preponderance of the evidence is against a higher than 30 percent rating at any time during the appeal period.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim for a higher than 30 percent rating must be denied.  See 38 U.S.C.A. § 5107(b). 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  Here, the Veteran has already been granted TDIU by the RO.  Thus, the issue of entitlement to TDIU is not before the Board.

New and Material Evidence for Low Back Disorder

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of entitlement to service connection for mechanical low back pain syndrome was denied in a rating decision dated in October 1994.  The RO denied the claim on the basis that low back symptomatology was not shown to have been incurred during the Veteran's period of honorable active duty service.  No appeal was taken from that determination, and it became final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). In this regard, it is additionally noted that no additional evidence pertinent to the claim was received within one year of the notice of the October 1994 determination.  See 38 C.F.R. § 3.156(b).

The next communication from the Veteran regarding his service connection for a back disorder claim occurred in July 2009 when the Veteran filed a claim for entitlement to service connection for a lower back disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it reopened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Here, the RO denied the claim for service connection for a low back disability in October 1994 on the basis that low back symptomatology was not shown to have been incurred during the Veteran's period of honorable active duty service.  Since the prior final rating decision in October 1994, VA has received additional evidence, including VA treatment records, SSA records, and lay statements by the Veteran.

Evidence of record at the time of the prior final denial in October 1994 included the Veteran's service treatment records, which showed treatment for mechanical low back pain syndrome in March 1993.  However, the Board emphasizes that March 1993 was during the period for which the Veteran was discharged under other than honorable conditions. 

However, evidence received since the prior denial in October 1994 includes the Veteran's July 2009 claim for entitlement to service connection, in which he indicated that his low back symptomatology had its initial onset in November 1986, during his honorable period of service.  Moreover, the Veteran was provided with a VA spine examination in October 2009, at which time he indicated that his low back pain began in 1987 after falling from a ladder.  The VA examiner diagnosed him as having chronic thoracolumbar strain manifested by stiffness, spasms, weakness, and low back pain radiating down the right leg; however, the VA examiner did not opine as to the probable etiology or date of onset of these symptoms.  

To summarize the foregoing, the Veteran has submitted evidence of a chronic thoracolumbar strain diagnosis, that by his history has been ongoing since approximately 1986 or 1987, which relates the onset of his current spine disability to his period of honorable military service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current low back disability with reported onset in service.

As the Board must presume the credibility of the evidence, this evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current thoracolumbar strain.  The lack of a relationship between the low back disability and the Veteran's period of honorable service was the reason for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Service Connection Claims

The Veteran also seeks entitlement to service connection for sinusitis and bilateral foot fungus.  

As discussed above, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, the Veteran's service treatment records for his period of honorable service from March 14, 1983 to March 11, 1991, do not reveal any complaints or findings indicative of sinusitis or a skin disorder of the bilateral feet.  Significantly, the Veteran indicated that he never suffered from sinusitis, hay fever, chronic or frequent colds, or skin diseases on his March 1987 Report of Medical History upon reenlistment.  The Veteran indicated that he was presently in good health.  Similarly, his March 1987 Report of Medical Examination upon reenlistment confirmed that his nose, sinuses, throat, and feet were within normal limits.  

A review of the post-service medical evidence reveals that the Veteran was not diagnosed as having onychomycosis of the bilateral feet until December 2009, after which time he was followed by the VA podiatry clinic.  With respect to sinusitis, there is nothing in the record suggesting that the Veteran was ever diagnosed as having chronic sinusitis.  The Board notes that the Veteran sought treatment for nasal congestion in December 2009, which was diagnosed as an acute viral infection and treated with Sudafed.  He was later diagnosed as having allergic rhinitis in July 2010, and as having obstructive sleep apnea in August 2010; however, he was never diagnosed as having chronic sinusitis.  

After thorough consideration of the evidence of record, the Board concludes that the evidence does not establish that the Veteran has a current diagnosis of sinusitis.  There is no medical evidence showing a diagnosis of a disability manifested by sinusitis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Nor is there a diagnosis within a short period of time prior to the claim being filed.  See Romanowksy v. Shinseki, 26 Vet App. 289 (2013).  

The Board emphasizes that there is no medical evidence of bilateral foot fungus until many years after service discharge and no medical evidence linking bilateral foot fungus to service or to any service-connected disorder.  Similarly, even if the Board were to broadly construe the Veteran's sinusitis claim as a claim for allergic rhinitis and/or obstructive sleep apnea, these disorders were not documented and diagnosed until 2010, nearly 20 years after the Veteran's last period of honorable active duty service.  Consequently, service connection for bilateral foot fungus and sinusitis on either a direct or secondary basis is denied.  

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has bilateral foot fungus or sinusitis due to service or to a service-connected disability.  The diagnoses of onychomycosis and sinusitis, as well as the determinations of the etiologies of these disabilities, are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for sinusitis and bilateral foot fungus, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 30 percent disability rating for pseudofolliculitis barbae, but no higher, is granted throughout the appeal period.  

New and material evidence having been received, the claim for service connection for a low back disorder is reopened, and to this extent the appeal is granted.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for bilateral foot fungus is denied.


REMAND

Having reopened the Veteran's claim for entitlement to service connection for a low back disorder, the Board finds that additional development must be undertaken before reaching a decision on the merits of the reopened claim.  Although the Veteran was provided with a VA spine examination in October 2009, at which time he was diagnosed as having chronic thoracolumbar strain, the VA examiner did not opine as to the probable etiology or date of onset of these symptoms.  As such, the Board finds that the Veteran should be provided with another VA examination to determine the probable etiology and date of onset of his current low back symptomatology.  

The Veteran also seeks increased initial ratings for his service-connected GERD as well as entitlement to service connection for a skin disorder of the bilateral hands.  With respect to the issue of increased initial ratings for his service-connected GERD, the Veteran was most recently provided with a VA esophageal conditions examination in September 2013.  However, the examination report did not indicate which specific signs and symptoms of GERD afflicted this particular Veteran, and whether these signs and symptoms were productive of considerable, if any, impairment of health.  

Under the applicable rating criteria, a 10 percent rating is warranted for GERD when there are two or more of the symptoms for the 30 percent evaluation of less severity, while a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.  Here, the lack of detail in the September 2013 examination report renders it impossible for the Board to determine the appropriate evaluation for the Veteran's service-connected GERD.  As such, the issue must be remanded to provide the Veteran with an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

With respect to the Veteran's claim for a skin disorder of the bilateral hands, the Veteran is currently diagnosed as having keratoderma punctata of the bilateral hands.  The Board notes that he first sought treatment for a skin irritation of the bilateral hands in November 1991.  At that time, the Veteran indicated that he had been afflicted with this skin irritation for the past 3 to 4 years.  Upon objective examination in December 1991, it was noted that the Veteran had several pigmented, hard lesions on the palms of each hand.  The Veteran was referred to the dermatologist and later diagnosed as having "keratosis punctata" of the bilateral hands.  However, the Board emphasizes that the Veteran's periods of honorable active duty service lasted from only March 14, 1983, to March 11, 1991, and that the period of service from March 12, 1991, to June 22, 1993, at which time the skin irritation was first diagnosed, was under conditions other than honorable.  However, assuming that the Veteran's contemporaneous report of onset to be credible, the skin lesions noted in November 1991 first manifested in approximately 1987 or 1988, well within the Veteran's period of honorable active duty service.  As such, the Board finds that a remand is necessary to obtain an examination to determine the likely etiology and date of onset of the Veteran's diagnosed keratoderma punctata.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VA spine examination to determine the nature and etiology of his diagnosed chronic thoracolumbar strain.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file including the Veteran's lay statements that he experienced an injury in 1987 resulting in back pain since that time, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current chronic thoracolumbar strain is related to his period of honorable military service from March 1983 to March 1991.  The examiner must provide a complete rationale and explanation for the basis of the opinion, and specifically address the lay statement evidence.

2.  Provide the Veteran with an appropriate VA examination to determine the current symptoms and severity of his service-connected GERD.  The claims file must be reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and whether the GERD symptoms cause considerable impairment of health.

3.  Schedule the Veteran for an appropriate VA medical examination to ascertain the nature and etiology of his diagnosed keratodermo punctata.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.

An interview of the Veteran regarding his medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's current keratoderma punctata is causally or etiologically related the Veteran's periods of honorable military service, from March 1983 to March 1991, to include the Veteran's statements in December 1991 service treatment records that his skin disorder first manifested in approximately 1987 or 1988.    

A complete rationale must be provided for all opinions offered.
4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


